Exhibit 10.71

Execution Version

FIRST AMENDMENT TO INVESTORS’ AGREEMENT

THIS FIRST AMENDMENT TO INVESTORS’ AGREEMENT, dated as of November 11, 2008
(this “Amendment”), is among Cheniere Energy, Inc., a Delaware corporation
(including successors, the “Company”), Cheniere Common Units Holding, LLC, a
Delaware limited liability company (the “Borrower”), and GSO Special Situations
Fund LP, GSO Origination Funding Partners LP, Blackstone Distressed Securities
Fund L.P., GSO COF Facility LLC, and Scorpion Capital Partners LP (collectively,
the “Investors”, and each, an “Investor”).

RECITALS

WHEREAS, the Company, the Borrower and the Investors are parties to an
Investors’ Agreement dated as of August 15, 2008 (as amended, modified or
supplemented from time to time, the “Investors’ Agreement”).

WHEREAS, the parties to the Investors’ Agreement desire to amend the Investors’
Agreement as contemplated herein to modify the time period within which the
Company is required to prepare and file a registration statement as set forth
below.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth in this Amendment, the Company, the Borrower and the Investors agree as
follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to such terms in the Investors’ Agreement.

2. Amendment to Investors’ Agreement. Section 4.8.1 of the Investors’ Agreement
shall be amended and restated in its entirety to read as follows:

“4.8.1 (a) With respect to a registration pursuant to Section 4.1, prepare and
file, within forty-five (45) days of receipt of written notice from the majority
of Holders, and (b) with respect to a registration pursuant to Section 4.2 (to
the extent the Company has not fulfilled the requirements of the foregoing
clause (a) and as provided in Section 4.1), prepare and file, within ninety
(90) days of receipt of written notice from the Initiating Holders pursuant to
Section 4.2, in each case with the SEC a Registration Statement with respect to
such Registrable Securities, make all required filings with the Financial
Industry Regulatory Authority and thereafter use its commercially reasonable
efforts to cause such Registration Statement to become effective as soon as
reasonably practicable and to remain effective as provided herein; provided
that, before filing a Registration Statement or any amendments or supplements
thereto, the Company will, at the Company’s expense, furnish or otherwise make
available to the Holders’ Counsel copies of all such documents proposed to be
filed and such other documents reasonably requested by such counsel, which
documents will be subject to the review and reasonable comment of such counsel
at the Company’s expense, including any comment letter from the SEC with respect
to such filing or the



--------------------------------------------------------------------------------

documents incorporated by reference therein, and if requested by such counsel,
provide such counsel reasonable opportunity to participate in the preparation of
such Registration Statement and such other opportunities to conduct a reasonable
investigation within the meaning of the Securities Act, including reasonable
access to the Company’s financial books and records, officers, accountants and
other advisors;”.

3. Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(a) Amendment. The Investors shall have received duly executed and delivered
counterparts of this Amendment that, when taken together, bear the signatures of
the Company, the Borrower and the Holders that beneficially own a majority of
the voting Registrable Securities beneficially owned by all Holders on and as of
the date hereof.

(b) Representations and Warranties. The representations and warranties set forth
in Section 4 below shall be true and correct in all material respects on and as
of the date hereof.

4. Representations and Warranties. The Company and the Borrower hereby jointly
and severally represent and warrant to the each Investor that:

(a) Authorization, No Conflicts. The execution, delivery and performance of this
Amendment by each of the Company, the Borrower and the Investors (i) has been
duly authorized by all requisite corporate, partnership or limited liability
company and, if required, stockholder, partner or member action of such person
and (ii) will not (A) violate (1) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of such person, (2) any order of any
Governmental Authority or arbitrator or (3) any provision of any indenture,
agreement or other instrument to which such person is a party or by which it or
any of its property is or may be bound or (B) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument.

(b) Enforceability. This Amendment has been duly executed and delivered by each
of the Company, the Borrower and the Investors and constitutes a legal, valid
and binding obligation of each such person enforceable against such person in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

5. Continuing Effect of the Investors’ Agreement. This Amendment does not
constitute a waiver of any provision of the Investors’ Agreement and is not to
be construed as a consent to any action on the part of the Borrower or the
Company that would require a waiver or consent of the Investors or an amendment
or modification to

 

2



--------------------------------------------------------------------------------

any term of the Investors’ Agreement, except as expressly stated herein. Each of
the Company, the Borrower and the Investors hereby confirms and ratifies the
Investors’ Agreement as amended hereby and acknowledges and agrees that the same
continue in full force and effect as amended hereby (as applicable).

6. Reference to the Investors’ Agreement. Upon the effectiveness of this
Amendment, each reference in the Investors’ Agreement to “this Agreement,”
“hereunder,” “herein” or words of like import refer to the Investors’ Agreement,
as amended and affected hereby.

7. Arm’s Length/Good Faith. This Amendment has been negotiated at arm’s length
and in good faith by the parties hereto.

8. Counterparts. This Amendment may be executed by all parties hereto in any
number of counterparts (including by facsimile or other electronic
transmission), each of which shall be an original and all of which taken
together shall constitute one and the same agreement.

9. References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment refer to this Amendment as a whole and not to any particular
article, section or provision of this Amendment.

10. Severability. If any provision of this Amendment is held by a court of
competent jurisdiction to be invalid or unenforceable in any jurisdiction, such
holding shall not affect the validity or enforceability of the remainder of this
Amendment in such jurisdiction or the validity or enforceability of this
Amendment, including such provision, in any other jurisdiction, and such
provision shall be revised or modified to the minimum degree necessary to render
it valid and enforceable.

11. Headings Descriptive. Headings should be ignored in construing this
Amendment.

12. Governing Law. This Amendment and the rights and obligations of the parties
hereunder and the Persons subject hereto shall be governed by and construed and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to conflicts of laws rules that would require or permit the application
of the laws of another jurisdiction.

13. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AMENDMENT ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AMENDMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AMENDMENT, OR THE

 

3



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT OR THE INVESTORS’ AGREEMENT. EACH
SUCH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH SUCH
PARTY HAS BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.

14. Final Agreement of the Parties. This Amendment and the Investors’ Agreement,
together with the Credit Agreement and related documents, constitute the entire
agreement and understanding of the parties hereto with respect to the matters
referred to herein and supersede all prior agreements, understandings or
representations, written or oral, and all contemporaneous oral agreements,
understandings or representations, in each case among the parties with respect
to such matters.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties are signing this Amendment as of the date first
above written.

 

CHENIERE COMMON UNITS HOLDING, LLC By:   /s/ Graham A. McArthur Name:   Graham
A. McArthur Title:   Treasurer CHENIERE ENERGY, INC. By:   /s/ Graham A.
McArthur Name:   Graham A. McArthur Title:   Vice President, Treasurer

Signature Page to First Amendment to Investors’ Agreement



--------------------------------------------------------------------------------

BLACKSTONE DISTRESSED SECURITIES FUND L.P. By: Blackstone Distressed Securities
Advisors L.P., its Investment Manager By   /s/ GEORGE FAN Name:   GEORGE FAN
Title:   AUTHORIZED SIGNATORY

GSO SPECIAL SITUATIONS FUND LP

By: GSO Capital Partners, LP, its investment advisor

By:   /s/ GEORGE FAN Name:   GEORGE FAN Title:   CHIEF LEGAL OFFICER GSO COF
FACILITY LLC By: GSO Capital Partners LP as Portfolio Manager By:   /s/ GEORGE
FAN Name:   GEORGE FAN Title:   CHIEF LEGAL OFFICER GSO ORIGINATION FUNDING
PARTNERS LP By: GSO Capital Partners, LP, its investment advisor By:   /s/
GEORGE FAN Name:   GEORGE FAN Title:   CHIEF LEGAL OFFICER

Signature Page to First Amendment



--------------------------------------------------------------------------------

SCORPION CAPITAL PARTNERS, LP By: Scorpion GP, LLC By:   /s/ Nuno Brandolini
Name:   Nuno Brandolini Title:   Manager

Signature Page to First Amendment